Citation Nr: 1734678	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-06 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 

INTRODUCTION

The appellant is a Veteran who served on active duty from February 1968 to June 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).  In August 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities [posttraumatic stress disorder (PTSD), rated 50 percent; type 2 diabetes mellitus with retinopathy, 20 percent; left lower extremity peripheral neuropathy, 10 percent; right lower extremity peripheral neuropathy, 10 percent; tinnitus, 10 percent; coronary heart disease, 10 percent; bilateral hearing loss, 0 percent; and erectile dysfunction, 0 percent] are rated 80 percent, combined.

2.  The Veteran has a 7th grade education, and work experience primarily as a painter.

3.  The Veteran's service-connected disabilities are reasonably shown to be of such nature and severity as to preclude his participation in any regular substantially gainful employment consistent with his education and occupational experience.


CONCLUSION OF LAW

The schedular criteria for a TDIU rating are met, and a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.25 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  As the benefit sought is being granted there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

A TDIU rating may be assigned, where the schedular rating is less than total, when a Veteran is unable to maintain a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but age and impairment caused by nonservice-connected disabilities are not factors for consideration.  38 C.F.R. §§ 3.341, 4.16, 4.19.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service-connected disabilities include PTSD, rated 50 percent; type 2 diabetes mellitus with retinopathy, 20 percent; right lower extremity peripheral neuropathy, 10 percent; left lower extremity peripheral neuropathy, 10 percent; tinnitus, 10 percent; coronary heart disease, 10 percent; bilateral hearing loss, 0 percent; and erectile dysfunction, 0 percent.  The combined schedular rating is 80 percent; therefore, the schedular rating requirement for a TDIU rating under 38 C.F.R. § 4.16(a) is met.  The remaining (and dispositive) question is whether the service-connected disabilities render him incapable of participating in a regular substantially gainful occupation consistent with his education and work experience.

On September 2009 VA psychiatric examination, the Veteran reported difficulty sleeping at night and related daytime fatigue.  He reported being angry all the time and "hollering" or secluding himself.  The examiner opined that the Veteran is not unemployable due to PTSD, but his symptoms may mildly/moderately affect employment due to irritability.  She noted that the Veteran's sleep disruption, social withdrawal and irritability reduce reliability and productivity. 

On September 2010 VA audiological examination, tinnitus and bilateral hearing loss were diagnosed.  The examiner opined that the Veteran's hearing loss alone "should not be a barrier to a wide range of employment settings."  However, she noted that, "this is not to say that the Veteran's hearing loss disability would not cause problems depending on the vocation."  She stated that the Veteran may have trouble communicating verbally in noisy environments and environments using non-face to face equipment (such as speakers and intercoms).  The examiner further opined that the Veteran's tinnitus "should not be barrier to any form of employment."   

On December 2010 PTSD examination, the Veteran reported that he was unable to work.  He reported being a painter all his life and that he last worked in 2006.  He reported experiencing nightmares and feeling "rundown" during the day and nervous in crowds.  The examiner opined that the Veteran's PTSD symptoms do not interfere with his ability to work.

On January 2011 general medical examination, type 2 diabetes mellitus with retinopathy and peripheral neuropathy of both lower extremities were diagnosed.  The Veteran's self-reported peripheral neuropathy symptoms included loss of sensation, pain, increased sensitivity, and dysesthesias in his feet.  The examiner noted that Veteran had an unsteady gait and walked lightly, "as if on pins and needles."  The examiner opined that the Veteran's diabetes mellitus is currently controlled and does not prevent employment.  He further opined that his peripheral neuropathy of the bilateral lower extremities would prevent physical employment with weight bearing due to pain but would not prevent sedentary employment. 

In an October 2011 statement, the Veteran reported that his diabetes had worsened and he was now taking insulin and pills. 

On February 2012 VA examination, type 2 diabetes mellitus and diabetic peripheral neuropathy of the bilateral extremities were diagnosed.  The examiner opined that the disabilities do not impact the Veteran's ability to work.

On April 2014 VA heart examination, coronary artery disease was diagnosed.  The METs workload capacity found was deemed consistent with activities such as eating, dressing, taking a shower and slow walking (2 mph) for 1-2 blocks.  The examiner indicated that the reduced workload capacity on METs testing was due to multiple medical conditions, including the heart condition, and it was not possible to accurately estimate the limitation attributable to each medical condition.  The examiner opined that the Veteran's heart condition impacts his ability to work.

At the August 2016 videoconference hearing before the undersigned, the Veteran testified that he has a seventh grade education; is unable to read; and has never used a computer.   Following separation from service, he worked as a painter and had no experience or training for work other than painting.  He testified that due to peripheral neuropathy he is unable to in engage in work requiring prolonged standing and that due to PTSD he cannot tolerate crowds.

At the outset, the Board notes that the schedular requirements of a TDIU rating in 38 C.F.R. § 4.16(a) are met by the Veteran's combined 80 percent rating for service connected disabilities with a 50 percent rating for PTSD.  Given the Veteran's significant disabilities (most notably PTSD and peripheral neuropathy of the bilateral lower extremities) and the restricted occupational opportunities facing him due to his limited educational background, skills, and experience, the Board finds it reasonable to conclude that his service-connected disabilities preclude a regular substantially gainful employment.   The January 2011 VA examiner opined that the Veteran's bilateral lower extremity peripheral neuropathy would limit him to sedentary employment.  While the April 2014 VA examiner did not explain how the Veteran's heart disability impacts his employability, given his reduced workload capacity found it is reasonable to assume that  the heart disability limits physically demanding work.  And the September 2009 psychiatric examiner opined that the Veteran's PTSD may mildly/moderately affect employment due to irritability and noted that his sleep disruption, social withdrawal and irritability reduce reliability and productivity.  In light of the shown limitations on physically demanding or non-sedentary types of employment, the Veteran's limited (7th grade) education and lack of experience in employment other than painting (which is now precluded as too demanding physically) become critical factors.  He obviously lacks the skills and experience to participate meaningfully in the light forms of sedentary employment now prevalent (e.g., he has never used a computer).  Given the 7th grade education, any significant training appears unfeasible.  Noteworthy also it that his service connected disabilities include tinnitus/hearing loss, which together with his limited education (inability to read) would appear to preclude clerical work and work requiring extensive use of a telephone.    

In summary, it is reasonably shown that due to his service-connected disabilities, limited education, and lack of relevant work experience, the Veteran is precluded from participating in any regular substantially gainful employment.  Resolving any remaining reasonable doubt in the Veteran's favor, as required (see 38 C.F.R. §§ 3.102, 4.3), the Board finds that a TDIU rating is warranted.  


ORDER

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


